Citation Nr: 1026323	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  03-11 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a disability manifested by 
right groin pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from December 1947 to 
May 1955.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In March 2008, the Board remanded the matter for 
additional evidentiary development.  A review of the record shows 
that the RO has complied with all remand instructions.  Stegall 
v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant's current right groin pain disability is at least 
as likely as not causally related to an in-service injury.


CONCLUSION OF LAW

Affording the appellant the benefit of the doubt, a disability 
manifested by right groin pain was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2009).  VA also has a duty to 
assist claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating that claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  In light of the 
favorable decision below, the Board finds that any deficiency in 
VA's VCAA notice or development actions is harmless error.


Background

The appellant's service treatment records show that in 
December 1953, he was admitted to the 5th General Hospital via 
wheelchair with a chief complaint of pain in the right lower 
quadrant.  The initial assessment was possible appendicitis.  On 
hospital admission, the appellant reported that he had developed 
severe right lower quadrant pain approximately 12 hours prior to 
admission.  Since that time, he had continued to experience 
attacks of severe pain lasting about 10 minutes each.  He denied 
nausea, vomiting, abnormal bowel movements, hematuria, dysuria, 
or burning on urination.  He had no history of renal calculus.  
There were no abnormal findings on examination.  During the 
course of admission, the appellant developed another attack of 
right lower quadrant cramps, which subsided spontaneously.  A KUB 
(kidneys, ureters, and bladder) radiological study showed no 
evidence of ureteral or renal calculus.  

The appellant was discharged from the hospital in late 
December 1953, five days after admission; the final diagnosis was 
observation, surgical, ureteral calculus.  Outpatient records 
show that approximately two and a half weeks later, in 
January 1954, the appellant reported he was still having 
occasional right lower quadrant pain.  Codeine was prescribed to 
be taken when pain developed.  An outpatient record dated in 
December 1954 shows the appellant was seen with complaints of 
right inguinal pain.  The physician noted that there was no 
evidence of hernia or other abdominal wall abnormalities.  The 
appellant was advised there was nothing that could be done for 
this condition, and the physician said neither further 
examination nor surgery was recommended.  

At the appellant's service separation examination in May 1955, he 
was noted to have had right lower quadrant pain in December 1954 
in Germany.  On clinical examination, his abdomen and viscera 
were evaluated as normal.  

At a July 1955 enlistment examination for the reserves, the 
appellant reported a history of abdominal pain in the right lower 
quadrant in 1953 in Germany with no surgery.  On clinical 
evaluation, the appellant's abdomen and viscera were normal.  

In July 1998, the appellant submitted a claim of service 
connection for residuals of a groin injury.  He indicated that he 
had had groin pain since service which had required surgery in 
1990.  

In connection with his claim, the RO obtained VA and private 
clinical records identified by the appellant.  In pertinent part, 
VA clinical records show that in October 1997, the appellant 
reported a history of recurrent right groin pain.  He reported 
that while he was stationed in Germany, he stopped a heavy box 
containing a motor from falling on his coworker.  He did not 
appreciate any pain at that moment, but later that day had to be 
hospitalized with severe pain.  The appellant reported that no 
definite etiology was ever established.  The appellant reported 
that in recent months, he had experienced a recurrence of his 
pain.  The assessment was abdominal wall pain from small scar 
from old injury, no hernia.

Private clinical records show that in December 1997, the 
appellant reported a history of a right groin injury in 1954 
while straining against a heavy object when he was in the 
military.  Since that time, the appellant reported that he had 
experienced periodic discomfort in the inguinal area with 
straining.  In January 1998, the appellant again complained of 
pain in the right inguinal region.  He was diagnosed as having a 
right indirect inguinal hernia.  In March 1998, the appellant 
underwent right inguinal hernia repair.  

The appellant underwent VA medical examination in December 1998.  
He reported that during his active service, he caught a box 
containing a heavy jeep motor that would otherwise have landed on 
a coworker.  He reported that he developed severe groin pain 
later that day and was hospitalized.  The appellant indicated, 
however, that appendicitis was ruled out and he was not diagnosed 
with a hernia.  The appellant reported that since the injury, he 
had had recurrent episodic right lower quadrant groin pain.  The 
appellant also reported that he had undergone a hernia repair in 
March 1998, but continued to experience stabbing pain while 
rising from a sitting position.  After examining the appellant, 
the examiner's diagnoses included status post right inguinal 
hernia repair, March 1998; and chronic pain, right inguinal/groin 
area.  

In a December 1999 letter, a private physician, M. Castro, Jr., 
M.D., noted that the appellant had a history of right inguinal 
pain since 1954 and that he had been diagnosed as having a right 
inguinal hernia in January 1998.  Dr. Castro noted that the 
appellant could have had the hernia since 1954.  

In a January 2000 letter, another private physician, J Uota, 
M.D., noted that the appellant had a history of a warehouse type 
accident in 1954 with subsequent pain in the right groin area 
with movement.  Dr. Uota further noted that the appellant had 
been diagnosed as having a indirect inguinal hernia in January 
1998.  He indicated that it was possible that the appellant's 
hernia had been present since 1954.  

The appellant again underwent VA medical examination in 
December 2006, at which he reported that he had developed a sharp 
pain in his right lower quadrant and groin area in December 1953 
after he tried to protect one of his men from a falling crate.  
He indicated that he had continued to experience such pain after 
his discharge from military service.  The examiner noted that the 
appellant's service treatment records documented a period of 
hospitalization for observation in December 1953 with right lower 
quadrant colicky pain with severe onset.  It was also noted that 
the appellant had undergone a right inguinal hernia repair post-
service with continued pinching pain to the right groin area 
since the surgery.  After examining the appellant and reviewing 
his claims folder, the examiner diagnosed the appellant as having 
right inguinal hernia status post hernia repair with painful 
neuropathy.  The examiner opined that the appellant may have 
pulled the internal oblique muscle of abdominal musculature when 
he tried to protect one of his men from a falling crate, which 
led to weakness of abdominal musculature.  He indicated, however, 
that he could not resolve the issue of whether the appellant's 
right inguinal hernia status post herniorrhaphy is related to his 
history of right lower quadrant pain without resorting to 
speculation.  

The appellant most recently underwent VA medical examination in 
March 2010.  After examining the appellant and reviewing his 
claims folder, the examiner diagnosed the appellant as having 
right inguinal hernia repair with residual pain.  The examiner 
concluded that it was at least as likely as not that the 
appellant's in-service right groin pain was the same pain evident 
on current examination, including before and after his hernia 
repair in 1998.  The examiner explained that her opinion was 
based on the appellant's presenting symptoms always being the 
same as well as the January 2000 letter from Dr. Uota.  


Applicable Law

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty or for aggravation of a pre-existing injury or disease in 
the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2009)  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

In claims for VA benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).




Analysis

The appellant seeks service connection for a disability 
manifested by right groin pain.  He reports that he has 
experienced episodic right groin pain since an in-service 
incident in which he bore the weight of a crated jeep engine that 
was about to crush one of his men.  

As set forth above, the appellant's service treatment records 
confirm that he was hospitalized in December 1953 with complaints 
of severe pain in the right lower quadrant.  Diagnostic testing 
failed to identify the cause of the appellant's symptoms.  
Subsequent service treatment records show continued complaints of 
right inguinal pain without an obvious cause.  The appellant was 
advised that there was nothing that could be done for this 
condition.

The record on appeal shows that after his separation from 
service, the appellant continued to experience episodic pain in 
the right inguinal area.  The appellant underwent a right 
inguinal hernia repair in March 1998, but has continued to 
experience episodic right groin pain.  

Based on the foregoing, the Board finds that the probative 
evidence shows that the appellant developed episodic right groin 
pain during active duty after he sustained apparent trauma in an 
incident involving a falling box.  The probative evidence further 
establishes that the appellant's episodic groin pain continued to 
the present day.  The United States Court of Appeals for Veterans 
Claims (Court) has held that lay assertions may serve to support 
a claim for service connection by supporting the occurrence of an 
in-service injury as well as the presence of disability or 
symptoms of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

The Board also notes that the medical evidence of record 
establishes an association between the appellant's in-service 
groin injury and his current right groin pain disability, 
variously diagnosed as abdominal wall pain from small scar; 
status post right inguinal hernia repair with painful neuropathy; 
and chronic pain, right inguinal/groin area.  

As discussed in detail above, Drs. Castro and Uota both noted 
that the right groin pain which the appellant initially developed 
during service could have been the result of an indirect right 
inguinal hernia which was not definitely identified until 1998, 
when the appellant underwent surgical right inguinal hernia 
repair.  Their conclusions were endorsed by the March 2010 VA 
medical examiner, who further concluded that it was at least as 
likely as not that the appellant's in-service right groin pain 
was the same pain evident on current examination, including 
before and after his hernia repair in 1998.  Similarly, in an 
October 1997 VA clinical record, the examiner noted the appellant 
reported a history of recurrent right groin pain since an in-
service injury.  The examiner diagnosed the appellant as having 
abdominal wall pain from small scar from old injury.

The exact diagnosis of the appellant's right groin disability is 
not entirely clear from the record on appeal.  Again, Drs. Castro 
and Uota opine that the appellant's right groin symptoms were due 
to an indirect hernia.  The October 1997 VA medical examiner 
attributed the appellant's symptoms to abdominal wall pain from 
small scar, secondary to the in-service injury.  

Although the exact nature and etiology of the appellant's right 
groin disability may never be known to a certainty, absolute 
certainty is not required here, given the apparent consensus that 
the appellant's current groin pain disability, regardless of its 
diagnosis, may be due to his in-service injury.  The record 
currently on appeal contains no other probative evidence 
contradicting these conclusions or otherwise attributing the 
appellant's current groin pain disability to any other cause.  

As noted above, under the benefit-of-the-doubt rule, for the 
appellant to prevail, there need not be a preponderance of the 
evidence in his favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for the 
benefit to be denied.  See Gilbert, 1 Vet. App. at 54.  Given the 
evidence set forth above, such a conclusion cannot be made in 
this case.  Thus, service connection for a disability manifested 
by right groin pain is established.  


ORDER

Entitlement to service connection for disability manifested by 
right groin pain is granted.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


